Citation Nr: 9934071	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  96-48 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a right elbow 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to December 
1972 and from October 1976 to December 1980.  The veteran 
also had a subsequent period of unverified service in a 
reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) following a March 1996 decision of the Huntington, 
West Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, denied 
service connection for a right elbow disability.

In February 1997, a personal hearing was held at the RO on 
thirteen claims.  At the hearing, the veteran testified that 
he wished to withdraw two of the claims from appellate 
consideration:  service connection for right and left knee 
disabilities.  Subsequently, by a December 1998 review 
officer's decision, service connection was granted for a left 
foot scar and a 10 percent disability rating was assigned, 
effective from April 7, 1998.  The review officer's decision 
also granted an increased (30 percent) rating for the 
veteran's service-connected bilateral pes planus with gun 
shot wound residuals of the left foot.  Thereafter, in 
January 1999, the veteran personally withdrew his appeals as 
to all issues except for his claim of service connection for 
a right elbow disability.  38 C.F.R. § 20.204 (1999).  
Accordingly, the only issue on appeal is as stated on the 
cover page of this decision, namely, entitlement to service 
connection for a right elbow disability.


FINDING OF FACT

No competent medical evidence has been submitted showing that 
any current right elbow disability is attributable to 
military service or event coincident therewith.



CONCLUSION OF LAW

The claim of service connection for a right elbow disability 
is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran 
has a right elbow disability that was brought about by injury 
or disease sustained during his military service.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to 

the effect that the claim is plausible or possible is 
required.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
claimant cannot meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

In the veteran's case, service medical records include an 
August 1980 separation examination that revealed "probable" 
osteophyte formation in the right elbow.  The service medical 
records were otherwise negative for complaints, diagnoses, 
and/or treatment for a right elbow disability.

Other evidence of record includes VA examination reports and 
VA treatment records dated from February 1981 to October 
1997, school medical records dated from July 1971 to March 
1985, a November 1982 letter from the veteran's employer, and 
a June 1998 decision from the Social Security Administration 
(SSA).  

Tellingly, the foregoing records, including a July 1981 VA 
examination report, are negative for complaints, diagnoses, 
and/or treatment for a right elbow disability until September 
1989.  Thereafter, VA treatment records, dated from September 
1989 to March 1990, show complaints and/or treatment for 
bilateral elbow pain diagnosed as "tennis elbow."  See VA 
treatment records dated in September 1989, October 1989, 
January 1990, and March 1990.  September 1989 elbow x-rays 

revealed a small right olecranon spur without evidence of 
bursal fluid, calcification, or fracture, as well as an 
intact joint.  A March 1990 treatment record shows that the 
elbow was nontender and had full range of motion.  
Subsequently, in August 1994, it was reported that the 
veteran had a history of bilateral bone spurs in his elbows.  
However, when examined by VA in December 1995, although the 
veteran complained of right elbow pain when lifting, the 
elbow was normal on examination.  December 1995 right elbow 
x-rays did not reveal any abnormalities.  Nonetheless, VA 
treatment records periodically noted the veteran's complaints 
of right elbow or arm pain.  See VA treatment records dated 
in March, June, and July 1996.  A June 1996 VA record shows 
the veteran's right arm had reduced power due to pain, but 
other VA records indicate that the range of motion of the 
veteran's right elbow was normal and the joint was not 
swollen.  See VA treatment records dated in March and July 
1996.  In addition, while February 1996 VA treatment records 
show that rheumatoid arthritis was suspected, a March 1996 VA 
treatment record reported that inflammatory arthritis had 
been ruled out.  

Lastly, when examined by VA in April 1998, the veteran 
reported that he had been diagnosed and treated for bilateral 
elbow arthritis while in military service in approximately 
1978 or 1979.  He said that he last saw a physician for his 
arthritis in 1995, and that he had treated his arthritis with 
over the counter medications.  On examination, the right 
elbow was tender.  In addition, the veteran had pain with 
motion of the right elbow.  However, there was no deformity, 
swelling, or crepitus.  X-rays of the elbows were within 
normal limits.  The diagnosis was epicondylitis.  

The veteran appeared at a personal hearing at the RO in 
February 1997.  He testified that he had been diagnosed with 
right elbow osteophytes for the first time in August 1980, at 
a service department separation examination.  Thereafter, x-
rays had again revealed spurring of the right elbow joint in 
1989.  The veteran opined that the spurring was typical of 
degenerative joint disease.

The Board finds that what is significant about the record on 
appeal is, paradoxically, what it does not include.  None of 
the records on appeal includes a 

medical nexus opinion that tends to show a relationship 
between the right elbow "tennis elbow" diagnosed in 
September 1989, or right elbow epicondylitis diagnosed in 
April 1998, and the veteran's military service or incident 
coincident therewith, such as the "probable" osteophyte 
formation reported at the August 1980 separation examination.  
Likewise, no medical opinion has been presented that tends to 
show a relationship between current disability and continued 
symptoms since service.  The Board recognizes that the 
veteran is competent to describe an injury during military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (lay witnesses are competent to describe painful 
experiences and symptoms that result therefrom); King v. 
Brown, 5 Vet. App. 19, 21 (1993); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991) (the Board is obligated to accept as 
true evidentiary assertions by the veteran for the purpose of 
determining whether a claim is well grounded).  Nevertheless, 
no medical evidence has been presented that tends to link any 
current right elbow disability to an in-service injury or 
other problem coincident with service.  While the veteran, 
through both written statements and/or personal hearing 
testimony, is competent to provide information as to the 
visible symptoms he experienced during and after service, he 
has not been shown to be competent to provide the medical 
opinion evidence necessary to make his claim of service 
connection well grounded.  See Espiritu, supra, Moray v. 
Brown, 5 Vet. App. 211 (1993) (persons without medical 
expertise are not competent to offer medical opinions); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Bostain v. West, 
11 Vet. App. 124 (1998).  Lastly, the Board notes that the 
statutory presumptions found at 38 C.F.R. §§ 3.307, 3.309 
(1998), do not help the veteran in establishing a well-
grounded claim because the record on appeal does not show his 
being diagnosed with a listed disease process, such as 
arthritis, within one year after his separation from military 
service.

Therefore, because no competent medical evidence has been 
presented to link currently diagnosed disability to military 
service, his claim is not well grounded.  Moreover, the 
principle of reasonable doubt does not apply until the 
veteran has submitted a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right elbow disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

